ON REHEARING
HARDY, Judge.
The issues involved in this case have been considered and determined by this court in our opinions on original and rehearing in the consolidated suit of Reiley v. Atlas Construction Company, Inc., et al., 146 So.2d 211.
With reference to the instant suit, it is necessary that we give consideration to the quantum of the award fixed by the judgment appealed from, which was not determined in our original opinion.
The district court rendered judgment in favor of this plaintiff in the principal sum of $35,000.00, which appellants urge is excessive.
Without detailing the full nature, extent and degree of the injuries suffered by this plaintiff, which are established by the record without controversion, we think it is sufficient to set forth the substantial facts. Plaintiff, seventy-three years of age, suffered serious injury consisting principally of comminuted fractures of the distal ends of the femurs in both legs, necessitating extended hospitalization and treatment involving the expenditure of approximately $4,000.00. There can be no question as to the agonizing pain and suffering endured by this plaintiff over a long period of time, nor is there any doubt as to the fact that she will be, in some degree, disabled for the remainder of her life. However, plaintiff has suffered no loss of earnings and, accordingly, her claims for damages are restricted to pain, suffering and disability,, together with medical expenses incurred. In view of this fact, and in further consideration that plaintiff’s normal life expectancy is limited to a period only slightly in excess of seven years, we think the award made is substantially excessive. Accordingly, the judgment appealed from is-amended by reducing the amount of the award in favor of plaintiff to the principal sum of Twenty-five Thousand and No/1001 ($25,000.00) Dollars, and as so amended it is affirmed. Costs of the trial court are taxed against defendants-appellants and costs of this appeal against plaintiff-appel-lee.
AYRES, J., dissents.